McCORD, Circuit Judge
(dissenting).
At no time prior or subsequent to the issuance of the policy of insurance did the appellant keep the records required by the record warranty clause of the policy, and it was held by this court that the breach of the warranty precluded recovery under the policy. St. Paul Fire & Marine Ins. Co. v. Jones, 5 Cir., 98 F.2d 448. The insurer could have defeated any claim made under the policy by the assured. I think that since the record warranty was breached from the very beginning, without design or fraud on the part of the insured, that no risk at any time attached under the policy, that no premium was earned by the insurer, and that the appellant was entitled to a refund of the premium paid. Couch Cyclopedia of Insurance Law, §§ 708, 709, 710, 721; Cf. Trice v. Georgia Home Ins. Co., Tex.Civ.App., 81 S.W.2d 1055; Jones v. Insurance Company of North America, 90 Tenn. 604, 18 S.W. 260, 25 Am.St.Rep. 706.
I respectfully dissent.